Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1, 10, 12, 16 and 18 have been amended to include the limitation that the second side bar is discrete from the first sidebar.  The prior art of record includes a continuous sidebar. Therefore, the first and second sidebar being discrete elements in combination with the other claimed elements overcomes the rejection of the claims over Davidson ‘778 in view of Davidson ‘997 and Anderson and the rejection of the claims over Davidson ‘997 in view of Anderson and Pacelli.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferee: /CSW/ /E.D.L/                             SPRS, Art Unit 3993